Citation Nr: 0740839	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

During his October 2007 hearing before the Board, the veteran 
asserted that his symptomatology had worsened since his last 
VA psychiatric examination, which was conducted in April 
2006.  VA's duty to assist includes providing a new medical 
examination when, in part, a veteran asserts or provides 
evidence that a disability has worsened.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 
3.326 (a) (2007).  To that end, a medical examination is in 
order to determine the current extent of the symptomatology 
of veteran's PTSD.  38 C.F.R. § 3.159(c) (4) (i); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Notwithstanding the several pages of October 2007 VA 
outpatient treatment records submitted by the veteran at his 
October 2007 hearing, review of the claims file reveals that 
the most recent VA outpatient treatment records are dated in 
July 2006.  The veteran indicated during his October 2007 
Board hearing that he has continued to receive VA outpatient 
treatment through the present time.  Accordingly, any 
additional VA outpatient treatment records generated since 
July 2006 must be obtained and associated with the claims 
file.

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must attempt to obtain, and 
associate with the claims file, all VA 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  
Specifically, this includes any VA 
outpatient and/or inpatient psychiatric 
treatment records dated from July 2006 
through the present.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  Once the treatment records 
described above have been obtained and 
associated with the claims file, the 
veteran must be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  

Specifically, the examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity, of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  

The examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of 
the veteran's psychological, social, 
and occupational functioning.  

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must indicate whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

5.  Once the preceding actions have 
been completed, all three issues on 
appeal must be readjudicated, taking 
into consideration all evidence, 
including the veteran's October 2007 
hearing testimony.  If the issue on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

